[DO NOT PUBLISH]


          IN THE UNITED STATES COURT OF APPEALS

                 FOR THE ELEVENTH CIRCUIT            FILED
                   ________________________ U.S. COURT OF APPEALS
                                                      ELEVENTH CIRCUIT
                          No. 05-13695                 JANUARY 31, 2006
                      Non-Argument Calendar            THOMAS K. KAHN
                                                           CLERK
                    ________________________

               D. C. Docket No. 03-00282-CV-ODE-1

LEOPOLD O.V. ENWONWU,


                                                    Plaintiff-Appellant,

                               versus

TRANS UNION, LLC,
d.b.a. Trans Union Consumer Relations,
EQUIFAX INFORMATION SERVICES, L.L.C.,
WINDING RIVER VILLAGE CONDOMINIUM ASSOCIATION,
INC.,
ALAN ARMSTRONG,
JOYCE WEEMS,
RICHARD M. HOWE,


                                                    Defendants-Appellees.

                    ________________________

             Appeal from the United States District Court
                for the Northern District of Georgia
                  _________________________

                         (January 31, 2006)
Before DUBINA, CARNES and HULL, Circuit Judges.

PER CURIAM:

      Leopold O.V. Enwonwu owned a condominium in a development subject to

the articles and bylaws of the Winding River Village Condominium Association,

Inc. In October of 1996, Winding River filed suit against him in state court,

seeking $6,639 in unpaid association dues and other damages. The state court

dismissed the action for lack of jurisdiction in January of 1997. However, Trans

Union, LLC, listed the claim as a judgment against Enwonwu in his consumer

credit report, which it published to various entities.

      In February of 1997, Winding River filed suit against Enwonwu on the same

claims in the appropriate state court. Enwonwu counterclaimed and Winding River

filed a motion to dismiss the counterclaims. In February of 1998, the state court

entered a judgment of $19,555 against Enwonwu. The judgment encompassed the

$6,639 sought by Winding River in its initial action.

      In February of 2002, Richard M. Howe, counsel for the board of directors

for Winding River, filed a summons of continuing garnishment against Enwonwu

in state court, seeking to recover the February of 1998 judgment. Shortly

thereafter, Howe voluntarily dismissed the action. However, Equifax Information

Systems, LLC, included the garnishment in Enwonwu’s credit report, which it



                                            2
published to various entities.

      In 2001 and 2002, Enwonwu sought to purchase real property in three

unrelated transactions. Two of these transactions failed to close due to Enwonwu’s

inability to obtain satisfactory financing. The other transaction closed but

Enwonwu had to accept a high interest rate.

      In December of 2002, Enwonwu requested copies of his credit reports from

Trans Union and Equifax. He discovered the listing of the $6,639 judgment in his

Trans Union report and informed the company that he had a dismissal order related

to that suit. In January of 2002, Trans Union sent Enwonwu a letter, stating that it

had verified the accuracy of the $6,639 judgment and would not remove it from the

report. Trans Union included a letter generally explaining that credit reports are

used by lenders to determine the risk in granting a consumer a loan and are used in

calculating credit scores.

      In January of 2003, Enwonwu filed suit against defendants, Trans Union;

Equifax; Winding River; Alan Armstrong, chief executive officer of Winding

River; Joyce Weems, chief administrative officer of Winding River; and Howe,

alleging multiple violations of the Fair Credit Reporting Act (FCRA), 15 U.S.C. §

1681, et seq. He claimed that Trans Union violated the FCRA by failing to take

reasonable steps to confirm the accuracy of information it published in his credit



                                          3
report and by continuing to include the $6,639 judgment in his credit report after

he disputed the accuracy of the information. He alleged that Equifax violated the

FCRA by publishing inaccurate information in his credit report related to the

garnishment filed in 2002. He alleged that Winding River and Howe violated the

FCRA by accessing his credit report without his knowledge or consent in order to

confirm that Equifax had published information related to the garnishment.

Additionally, Enwonwu alleged that Trans Union and Equifax had committed libel

in violation of Georgia law because their credit reports had portrayed him as

unreliable to potential creditors. See O.C.G.A. § 51-5-1.

      In March of 2003, Enwonwu filed a motion for partial summary judgment.

Later, having already amended his complaint once with leave of court, Enwonwu

filed a motion to further amend his complaint to assert additional claims against

Trans Union and Equifax and to assert libel claims against Winding River,

Armstrong, Weems, and Howe. He also filed motions to compel discovery, to

impose sanctions, and to issue subpoenas to compel third party disclosures.

      In a November 20, 2003 order, the district court denied Enwonwu’s motion

for partial summary judgment and dismissed all of his claims except for his claim

against Trans Union under § 1681e(b). The court denied Enwonwu’s motion for

leave to further amend his complaint, concluding that an amendment would be



                                          4
futile. The court granted the defendants’ motion for stay of discovery and denied

Enwonwu’s motions to obtain subpoenas, compel discovery, and for sanctions.

Pursuant to Fed. R. Civ. P. 54(b), Winding River, Weems, and Armstrong filed a

motion, asking the court to enter final judgment in their favor. On January 27,

2004, the district court granted the motion for final judgment under Rule 54(b) and

sua sponte entered final judgment with regard to all the other claims it dismissed in

its November 20, 2003 order.

        Trans Union filed a motion for summary judgment or, alternatively for

sanctions. In an order entered on March 21, 2005, the district court granted Trans

Union’s motion for summary judgment, finding that Enwonwu had failed to

produce evidence supporting his claim that Trans Union’s inaccurate report had

caused him harm. Enwonwu filed a motion for a new trial, asking the court to set

aside the judgment in favor of Trans Union. Shortly thereafter, he filed a motion

for reconsideration, seeking relief from the January 27, 2004 judgment and from

the court’s denial of his motion to further amend the complaint in the November

20, 2003 order. The district court construed Enwonwu’s motion for new trial as a

motion to reconsider under Fed. R. Civ. P. 60(b) because his case had never

proceeded to trial. The court denied both motions in an order entered on June 6,

2005.



                                          5
       Enwonwu appealed from the district court’s June 6, 2005 order, challenging

not only that order but also three of the court’s previous orders. In an order entered

on October 4, 2005, this Court dismissed his appeal in part, stating that it lacked

jurisdiction to review Enwonwu’s challenges related to the district court’s

November 20, 2003 order and January 27, 2004 judgment because his notice of

appeal, filed on June 30, 2005, was untimely to appeal those orders. See Fed. R.

App. P. 4(a)(1)(A). We stated that his appeal could proceed as to his challenge to

the March 21, 2005 order, granting Trans Union’s motion for summary judgment

on his § 1681e(b) claim, and as to his challenge to the June 6, 2005 order. As to

the June 6 order, however, we ruled that the appeal would be limited to a

determination of whether the district court had abused its discretion in denying

Enwonwu’s motions and would not extend to the validity of the underlying

January 27, 2004 judgment.

       On appeal, Enwonwu contends that the district court abused its discretion by

denying his motions to further amend his complaint, compel discovery, and issue

subpoenas, and by abridging discovery time to thirty days.1 Enwonwu also

contends that the district court erred in granting Trans Union’s motion for


       1
          In his reply brief, Enwonwu also challenges the district court’s June 14, 2004 order,
granting Trans Union’s motion to compel discovery. Enwonwu did not present this argument in
his initial brief. Accordingly, the issue is deemed waived. See Roger v. Noone, 704 F.2d 518,
520 n.1 (11th Cir. 1983).

                                               6
summary judgment on his libel and §§ 1681(a)(1) and (6) claims against Trans

Union, and in granting the defendants’ motions for summary judgment on his

claims against Equifax, Winding River, Weems, Armstrong, and Howe. These

contentions relate to the district court’s November 20, 2003 order. In our October

4, 2005 order, we dismissed for lack of jurisdiction the portion of Enwonwu’s

appeal challenging the district court’s November 20, 2003 order. We therefore will

not address those contentions.

      Enwonwu contends that the district court erred in granting summary

judgment in favor of Trans Union on his § 1681e(b) claim. This challenge relates

to the district court’s March 21, 2005 order, which we have jurisdiction to review.

Enwonwu argues that Trans Union admitted reporting incorrect information in his

credit report and that there is a presumption that entities that obtained his credit

report used it to evaluate his credit applications.

      We review a district court’s grant of a motion for summary judgment de

novo. Patton v. Triad Guar. Ins. Corp., 277 F.3d 1294, 1296 (11th Cir. 2002).

Summary judgment is proper if the pleadings, depositions, and affidavits show that

there is “no genuine issue as to any material fact and that the moving party is

entitled to judgment as a matter of law.” See Celotex Corp. v. Catrett, 477 U.S.

317, 322, 106 S. Ct. 2548, 2552 (1986) (quoting Fed. R. Civ. P. 56(c)) (internal



                                            7
marks omitted). The evidence, and all inferences drawn from the facts, must be

viewed in the light most favorable to the non-moving party. Matsushita Elec.

Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587, 106 S. Ct. 1348, 1356

(1986).

      Section 1681e(b) provides that “[w]henever a consumer reporting agency

prepares a consumer report it shall follow reasonable procedures to assure

maximum possible accuracy of the information concerning the individual about

whom the report relates.” 15 U.S.C. § 1681e(b). To establish a prima facie case of

a violation of § 1681e(b), a consumer must present evidence that a credit reporting

agency’s report was inaccurate and was a causal factor in the denial of his credit

application. Cahlin v. Gen. Motors Acceptance Corp., 936 F.2d 1151, 1156, 1161

(11th Cir. 1991). The FCRA, however, “does not make reporting agencies strictly

liable for all inaccuracies.” Id. “The agency can escape liability if it establishes

that an inaccurate report was generated by following reasonable procedures . . . .”

Id.

      Trans Union inaccurately reported that a judgment had been entered against

Enwonwu for $6,639. However, the only evidence of causation offered by

Enwonwu, other than his own allegations that Trans Union had caused him harm,

was a letter from Trans Union indicating in general terms that potential creditors



                                           8
use credit reports and credit scores in evaluating credit applications, and his

own credit report reflecting that credit inquiries were made by potential creditors.

This evidence may support an inference that Trans Union’s report was considered

in evaluating Enwonwu’s credit applications, however it does not support an

inference that the inaccurate information included in the report was the cause of his

inability to obtain satisfactory financing in the three transactions given that there

were several other negative entries in Enwonwu’s credit report. Enwonwu has

failed to present any evidence that those other negative entries were inaccurate, or

that they would not have led to the same lending results even without Trans

Union’s error involving the $6,639 association dues matter. Because Enwonwu

has not created a genuine issue of material fact that the inaccurate information

reported by Trans Union caused him harm, he has failed to establish a prima facie

case of a violation of § 1681e. Consequently, the district court did not err in

granting Trans Union’s motion for summary judgment on his § 1681e(b) claim.

      Enwonwu contends that the district court erred in denying his Rule 60(b)

motion for a new trial against Trans Union and motion for reconsideration of the

district court’s November 20, 2003 order and January 27, 2004 judgment. We

review the denial of Rule 60(b) motions only for an abuse of discretion. Waddell

v. Hendry County Sheriff’s Office, 329 F.3d 1300, 1309 (11th Cir. 2003). Rule



                                           9
60(b) provides that upon motion, a court may relieve a party of a final judgment

for, among other things, mistake in the judgment and newly discovered evidence.

Fed. R. Civ. P. 60(b). Additionally, Rule 60(b)(6) allows a court to grant relief

from a judgment for “any other reason justifying relief.” See Fed. R. Civ. P.

60(b)(6). However, “[f]ederal courts grant relief under Rule 60(b)(6) only for

extraordinary circumstances.” Frederick v. Kirby Tankships, Inc., 205 F.3d 1277,

1288 (11th Cir. 2000).

      The district court did not abuse its discretion in denying Enwonwu’s motion

for a new trial against Trans Union, which the court had construed as a motion to

reconsider the judgment in favor of Trans Union. The motion’s grounds did not fit

within any of the specific circumstances set out in Rule 60(b)(1)–(5), nor did they

describe an extraordinary circumstance warranting relief under Rule 60(b)(6), see

Frederick, 205 F.3d at 1288.

      Similarly, the district court did not abuse its discretion in denying

Enwonwu’s motion for reconsideration. Enwonwu merely re-asserted the

arguments he previously presented in support of his motion for partial summary

judgment. His motion for reconsideration did not present an extraordinary

circumstance warranting relief.

      AFFIRMED.



                                          10